DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 10/31/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 10/31/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the claim interpretation under 112(f), Applicant’s arguments filed 10/31/2022 in view of the amendments have been fully considered and acknowledged. 

With regard to the 112(b) rejections, Applicant’s arguments filed 10/31/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 10/31/2022 in view of the amendments have been fully considered but are not persuasive in view of reasons set forth below.



On page 32 of Remarks, Applicant argued: 
In rejecting independent claim 1, the Examiner cited the "additional DMRS" and the "front-loaded DMRS" in Huawei as allegedly disclosing the "puncturable subset" and the "unpuncturable subset," respectively, in independent claim 1 (8/17/2022 Non-Final Rejection, p.9). However, as recited in independent claim 1, the puncturable subset comprises "one or more resources of the RS" and the unpuncturable subset comprises "one or more resources of the RS." That is, the RS in independent claim 1 is composed of resources and those resources include both "a puncturable subset and an unpuncturable subset" of those resources. In contrast, while the reference signals cited by the Examiner in Huawei are the same type of reference signal (i.e., DMRS), they are different reference signals.
In response to Applicant’s argument, Examiner respectfully disagrees.
Particularly, regarding Applicant's argument that the references fail to disclose “the RS in independent claim 1 is composed of resources and those resources include both
"a puncturable subset and an unpuncturable subset" of those resources”, the examiner disagrees. It is noted that the claimed “RS” does NOT necessarily be interpreted as a single reference signal corresponding to a single DMRS as disclosed in 3GPP1, but should extend to be interpreted as a reference signal block comprising one or more sub reference signals (RSs), given the broadest reasonable interpretation. 
	It is noted that 3GPP1 clearly teaches, the RS is composed of resources and those resources include both "a puncturable subset and an unpuncturable subset" of those resources [section 5.2, downlink reference signal block (i.e., RS) comprises a resource of front-loaded DMRS (i.e., unpuncturable subset) and a resource of additional DMRS (i.e., puncturable subset); note that the downlink reference signal block, as a whole, is considered as the claimed RS], as required by claim 1.   
	
On pages 32-33 of Remarks, Applicant argued: 
Regarding Du, the Examiner acknowledged that "3GPP1 [Huawei] does not explicitly teach (see, emphasis), unpuncturable subset of a resource indicates whether the puncturable subset of the resource has or has not been punctured" (8/17/2022 Non-Final Rejection, p. 11, emphasis in original). The Examiner cited the first paragraph of page 16 and FIG. 4D of the Translation Copy of Du as allegedly curing this admitted deficiency of Huawei, alleging that "the preemption indication (PI) (i.e., unpuncturable subset; note that PI of Du contains a nonpreemtable/unpuncturable resource) of a resource (including the PI and the PI region) indicates whether the PI region (i.e., puncturable subset) of the resource has been preempted/punctured]" (Id., emphasis in original).Regarding the PI in Du, the cited section of Du discloses that "when the Pl indicates whether the time-frequency resource is preempted, the 9 bits can be used to correspond to the preemptive and non-preemptable resources in FIG. 4D." Regarding the PI region in Du, the cited section of Du discloses that "[t]he terminal device may determine, according to the division of the pre-emptive resource and the non-preemptable resource in the PI region, that the resource indication portion in the PI includes several bits." Assuming for the sake of argument that the PI region in Du includes both a pre-emptive resource and a non-preemptable resource, which the Applicant does not admit, there is no disclosure or suggestion that the PI is included in the non-preemptable resource in the PI region. Rather, it appears to be a separate bit string ofup to 9 bits. In contrast, independent claim 1 recites that "the unpuncturable subset of the RS indicates whether the puncturable subset of the RS has or has not been punctured." There is simply no disclosure or suggestion in Du that the nonpreemptable resource allegedly in the PI region includes the up to 9 bits of the PI. Accordingly, Du does not cure the admitted deficiency of Huawei.
In response to Applicant’s argument, Examiner respectfully disagrees.
Regarding Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Du is only applied to cure deficiencies of 3GPP1 for “unpuncturable subset of a resource indicates whether the puncturable subset of the resource has or has not been punctured”, NOT for “whether ”the unpuncturable subset is included in the RS which the puncturable subset (to be indicated whether it has been punctured) is included since 3GPP1 already clearly teaches, “the RS comprising a puncturable subset and an unpuncturable subset, the puncturable subset comprising one or more resources of the RS that are allowed to be punctured, the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured” as stated in the previous office action with regard to claim 1 (see, pages 9-10). Du clearly teaches, unpuncturable subset of a resource indicates whether a puncturable subset of the resource has or has not been punctured [see, 1st paragraph of page 16 and FIG. 4D of the Translation Copy of Du, the preemption indication (Pl) (i.e., unpuncturable subset; note that Pl of Du contains a non-preemtable/unpuncturable resource) of a resource (including the Pl and the Pl region) indicates whether the Pl region (i.e., puncturable subset) of the resource has been preempted/punctured].

On pages 33-34 of Remarks, Applicant argued:
The remaining independent claims (i.e., claims 21, 41, 61, and 81-88) recite features similar to the features of independent claim 1 and are therefore allowable for similar reasons. The claims dependent thereon are likewise allowable at least by virtue of their dependence upon one of the above-noted independent claims. Moreover, these claims recite additional subject matter, which is not believed suggested by the cited art taken either alone or in combination. The Applicant notes that the Examiner admits that the combination of Huawei and Du fails to disclose features that are specific to dependent claims 2, 9, 42, and 49. However, the Examiner goes on to allege that one or more of Qi and Yi cures these particular admitted deficiencies of the combination of Huawei and Du. The Applicant respectfully submits that, even if the Examiner is correct regarding the disclosures of Qi and Yi with respect to the above-noted dependent claims (which the Applicant does not admit), Qi and Yi do not cure the deficiencies of the combination of Huawei and Du as discussed above with respect to independent claims 1, 21, 41, 61, and 81-88. As such, dependent claims 2, 9, 42, and 49 are likewise allowable by virtue of their dependence upon one of the above-noted independent claims.
In response to Applicant’s argument, the Examiner respectfully disagrees.
Since independent claims 21, 41, 61 and 81-88 recites similar features as claim 1 without further patentable features, claims 21, 41, 61 and 81-88 are unpatentable in view of the same reasons set forth above regarding claim 1. 
Further, since claims 1, 21, 41, 61 and 81-88 are unpatentable over the cited references of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable over the cited references, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-8, 13-15, 18, 41, 43-48, 53-55, 58, 81 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1).
Note: 3GPP1 was cited by the applicant in the IDS received on 02/17/2021. 

Regarding claim 1, although 3GPP1 teaches, a network entity [section 5.2, NR/RAN1 which implies a base station], comprising: 
a transceiver [section 5.2, every base station has a transceiver]; 
a memory [section 5.2, every base station has a memory]; and 
a processor communicatively coupled to the transceiver and the memory, wherein the processor is configured to [section 5.2, every base station has a processor coupled to the transceiver and the memory to perform action(s)]: 
configure a reference signal (RS) such that the RS is puncturable by another physical layer signal [section 5.2, scheduling a downlink reference signal block such that the additional DMRS of the RS is preemptable/puncturable by URLLC transmission], the RS comprising a puncturable subset [section 5.2, the reference signal block comprises additional DMRS (i.e., puncturable subset, see, “preempting additional DMRS may be acceptable”)] and an unpuncturable subset [section 5.2, the RS comprises front-loaded DMRS (i.e., unpuncturable subset; see, when URLLC transmission is scheduled, it can always avoid preempting (i.e., unpuncturable) the front-loaded DMRS”)], the puncturable subset comprising one or more resources of the RS that are allowed to be punctured [section 5.2, note that since the additional DMRS can be preempted, at least one resource of the additional DMRS is allowed to be preempted/punctured], the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured [section 5.2, note that since the front-loaded DMRS is avoided to be preempted/unpuncturable, at least one of the front-loaded DMRS is not allowed/prohibited from being preempted/punctured], and the RS being configured such that when the RS is transmitted, ... indicates whether the puncturable subset of the RS has or has not been punctured [section 5.2, pre-emption indication indicates whether the additional DMRS (i.e., puncturable subset) is preempted or not; see, “determine whether the additional DMRS is preempted based on pre-emption indication”], the aforementioned embodiment of 3GPP1 with reference to section 5.2 does not explicitly teach (see, emphasis), provide, via the transceiver, an RS configuration to a user equipment (UE), the RS configuration indicating the configuration of resources of the RS.
However, the feature “provide an RS configuration to a user equipment (UE), the RS configuration indicating the configuration of resources of the RS” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, section 2 of 3GPP1 further teaches, provide a configuration to a user equipment (UE), the configuration indicating the configuration of resources [section 2, providing RRC signaling configuring eMBB UE indicating the configuration of PI reference region in time/frequency domain].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of 3GPP1 with reference to section 5.2 with the teachings of section 2 of 3GPP1 for “provide a configuration to a user equipment (UE), the configuration indicating the configuration of resources” to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by the teachings of 3GPP1 with reference to section 2 into the system of 3GPP1 with reference to section 5.2 would have yield predictable results and/or resulted in the improved system (e.g., allowing for providing user equipment with configuration information, so the user equipment use it for uplink transmission), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement”, the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although 3GPP1 teaches, “the puncturable subset comprising one or more resources of the RS that are allowed to be punctured, the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured, and the RS being configured such that when the RS is transmitted, ... indicates whether the puncturable subset of the RS has or has not been punctured” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), unpuncturable subset of a resource indicates whether the puncturable subset of the resource has or has not been punctured.
However, Du teaches, unpuncturable subset of a resource indicates whether a puncturable subset of the resource has or has not been punctured [see, 1st paragraph of page 16 and FIG. 4D of the Translation Copy of Du, the preemption indication (PI) (i.e., unpuncturable subset; note that PI of Du contains a non-preemtable/unpuncturable resource) of a resource (including the PI and the PI region) indicates whether the PI region (i.e., puncturable subset) of the resource has been preempted/punctured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “indicating whether the puncturable subset of the RS has been punctured in the system of 3GPP1 to include “unpuncturable subset of a resource indicates whether a puncturable subset of the resource has been puncture” as taught by Du because it would provide the system with the enhanced capability of securing low latency for URLLC service data to improve data transmission efficiency [see, pages 2-3 of the Translation Copy of Du].

Regarding claim 3, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, “another physical layer signal” as set forth above, and 3GPP1 further teaches, a physical layer channel carrying higher priority information [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 4, 3GPP1 in view of Du teaches, all the limitations of claim 3 and particularly, “a physical layer channel carrying higher priority information” as set forth above, and 3GPP1 further teaches, ultra-reliable low-latency communication (URLLC) data [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 5, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through higher layer signaling, the higher layer signaling being signaling through one or more layers above a physical layer [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer].  

Regarding claim 6, 3GPP1 in view of Du teaches, all the limitations of claim 5 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through one or more radio resource control (RRC) messages [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer]. 
 
Regarding claim 7, 3GPP1 in view of D u teaches, all the limitations of claim 1 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, a puncturable subset indication indicating the resources of the puncturable subset [sections 2 and 5.2, pre-emption indication indicates notifying the eMBB UE of preempted resources in time/frequency domain; further in section 5.2, “the eMBB UE can determine whether the additional DMRS is preempted based on the pre-emption indication” (note that it requires the pre-emption indication indicates the resources of the preempted resources].  

Regarding claim 8, 3GPP1 in view of Du teaches, all the limitations of claim 7 and particularly, “the RS configuration comprises a puncturable subset indication” (which corresponds to “when included in the RS configuration, the puncturable indication”) as set forth above, and 3GPP1 further teaches, a puncturable time bitmap indicating one or more time domain resources of the puncturable subset [sections 2.2 and 5.2, the pre-emption indication comprises a bit map indicating one or more preempted symbols (i.e., time domain resources)].

Regarding claim 13, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, the RS is configured to comprise the puncturable subset, as set forth above, and section 2 of 3GPP1 teaches, the puncturable subset is contiguous in time [section 2; figure. 1, note that 14 OFDM symbols are preemptable (other than portions of the resource resources) of which the fifth and thirteen symbols are preempted/punctured and the 14 OFDM symbols are contiguous in time].  

Regarding claim 14, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, the RS is configured to comprise the unpuncturable subset, as set forth above, and section 2 of 3GPP1 teaches, the unpuncturable subset is contiguous in time [section 2; figure. 1, note that two reserved resources (i.e., unpuncturable subset) are contiguous in time].  

Regarding claim 15, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, the RS is configured to comprise the unpuncturable subset, as set forth above, and section 2 of 3GPP1 teaches, for at least one symbol duration, the unpuncturable subset comprises an entire bandwidth for the at least one symbol duration [section 2; figure. 1, note that for one symbol duration, two reserved resources (i.e., unpuncturable subset) comprises an entire bandwidth for one symbol duration].

Regarding claim 18, 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, "wherein the RS is configured to comprise a puncturable subset and an unpuncturable subset, the puncturable subset comprising one or more resources of the RS that are allowed to be punctured, and the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured” as set forth above, and 3GPP1 further teaches, a plurality of puncturable subsets [section 2.1; figure 1; resources corresponding to symbols 0-13 other than the reserved resources].  

Regarding claim 41, claim 41 recites similar features to claim 1 without adding patentable features. Thus, claim 41 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 43, claim 43 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 44, claim 44 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 45, claim 45 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 46, claim 46 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 47, claim 47 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 48, claim 48 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 53, claim 53 is rejected at least based on a similar rational applied to claim 13.  

Regarding claim 54, claim 54 is rejected at least based on a similar rational applied to claim 14.  

Regarding claim 55, claim 55 is rejected at least based on a similar rational applied to claim 15.

Regarding claim 58, claim 58 is rejected at least based on a similar rational applied to claim 18.

Regarding claim 81, claim 81 recites similar features to claim 1 without adding patentable features. Thus, claim 81 is rejected at least based on a similar rational applied to claim 1.
Regarding claim 83, 3GPP1 teaches, a non-transitory computer-readable medium storing computer-executable instructions that when executed by a network entity, cause the network entity to perform action(s) [section 5.2, every base station/network entity has a memory storing instructions for the base station to perform action(s)].
Thus, claim 83 is rejected at least based on a similar rational applied to claim 1.

Claims 2 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1) and further in view of Qi et al (US Publication No. 2021/0298088).

Regarding claim 2, although 3GPP1 in view of Du teaches, all the limitations of claim 1 as set forth above, 3GPP1 in view of Du does not explicitly teach (see, emphasis), wherein the RS is a positioning reference signal (PRS).  
	However, Qi teaches, wherein the RS is a positioning reference signal (PRS) [¶0142, 0158 and 0162, the RS (for being punctured) is a PRS]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “the RS” in the system of 3GPP1 in view of Du to be a PRS as taught by Qi because it would provide the system with the enhanced capability of avoiding the PRS colliding with other RSs to enable multiplexing among them [¶0158 of Qi].

Regarding claim 42, claim 42 is rejected at least based on a similar rational applied to claim 2.

Claims 9 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1) and further in view of Yi et al (US Publication No. 2019/0098608).

Regarding claim 9, although 3GPP1 in view of Du teaches, all the limitations of claim 1 and particularly, “the RS configuration comprising a puncturable subset and an unpuncturable subset” as set forth above, 3GPP1 in view of Du does not explicitly teach (see, emphasis),  
wherein the RS configuration comprises a plurality of scrambling IDs including a first scrambling ID and a second scrambling ID, 
wherein when the puncturable subset of the RS is punctured, the RS is scrambled based on the first scrambling ID, and 
wherein when the puncturable subset of the RS is not punctured, the RS is scrambled based on the second scrambling ID.  
However, Yi teaches,  
wherein ... configuration comprises a plurality of scrambling IDs including a first scrambling ID and a second scrambling ID [¶0165, there are scrambling sequence A and scrambling sequence B], 
wherein when the puncturable subset of a signal... is punctured, the signal is scrambled based on the first scrambling ID [¶0165, if scrambling sequence B is applied to the RS, this means that PUSCH transmission is dropped/punctured], and 
wherein when the puncturable subset of the signal is not punctured, the signal is scrambled based on the second scrambling ID [¶0165, if scrambling sequence A is applied to the RS, this means that PUSCH transmission is not dropped/not punctured].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “the puncturable subset and the unpuncturable subset of the RS” in the system of 3GPP1 in view of Du to be indicated by differently scrambling based on the first scrambling ID or the second scrambling ID, as taught by Yi because it would provide the system with the enhanced capability of allowing user equipment to transmit and receive signals efficiently using limited radio resources [¶0007 of Yi].

Regarding claim 49, claim 49 is rejected at least based on a similar rational applied to claim 9.

Claims 21-28, 61-68, 82 and 84-88 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining aspects on pre-emption indication for DL multiplexing of URLLC and eMBB”, 3GPP TSG RAN WG1 Meeting #91, Reno, USA (R1-1721452), hereinafter “3GPP1”) in view of Du et al (WO 2019001523 A1) and further in view of Wu et al (US Publication No. US 2020/0195328).

Regarding claim 21, 3GPP1 teaches, a user equipment (UE) [section 5.2, eMBB UE], comprising: 
a transceiver [section 5.2, every UE has a transceiver]; 
a memory [section 5.2, every UE has a memory]; and 
a processor communicatively coupled to the transceiver and the memory, wherein the processor is configured to [section 5.2, every UE has a processor coupled to the transceiver and the memory to perform action(s)]: 
receive, via the transceiver, a reference signal (RS) [section 5.2, downlink reference signal block including the front-loaded DMRS and the additional DMRS; it is implied the downlink reference signal block is received by the UE via the implied transceiver], the RS comprising a puncturable subset [section 5.2, the reference signal block comprises additional DMRS (i.e., puncturable subset, see, “preempting additional DMRS may be acceptable”)] and an unpuncturable subset [section 5.2, the reference signal block comprises front-loaded DMRS (i.e., unpuncturable subset; see, when URLLC transmission is scheduled, it can always avoid preempting (i.e., unpuncturable) the front-loaded DMRS”)], the puncturable subset comprising one or more resources of the RS that are allowed to be punctured [section 5.2, note that since the additional DMRS can be preempted, at least one resource of the additional DMRS is allowed to be preempted/punctured], the unpuncturable subset comprising one or more resources of the RS that are prohibited from being punctured [section 5.2, note that since the front-loaded DMRS is avoided to be preempted/unpuncturable, at least one of the front-loaded DMRS is not allowed/prohibited from being preempted/punctured]; 
determine whether or not the puncturable subset has been punctured by another physical layer signal based on an indication [section 5.2, (eMBB UE) determines whether the additional DMRS (i.e., puncturable subset) is preempted by URLLC transmission based on pre-emption indication]; and 
exclude the puncturable subset when processing the RS when it is determined that the puncturable subset has been punctured [section 5.2, (the eMBB UE) decodes data without (i.e., excluding) the additional DMRS (i.e., puncturable subset); note that the UE excludes the additional DMRS when processing the reference signal block when the additional DMRS is preempted], 
the aforementioned embodiment of 3GPP1 with reference to section 5.2 does not explicitly teach (see, emphasis), include a subset ... when it is determined that the subset has not been punctured.
However, the feature “the processor configured to include a subset when it is determined that the subset has not been punctured” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, section 5.1 of 3GP1 further teaches, include a subset when it is determined that the subset has not been punctured [section 5.1, if all non-preempted CBs (i.e., the subset has not been punctured) are corrected decoded, (the UE) feedbacks ACK to gNB (i.e., include the non-preempted CBs; note that the feedbacking ACK to the non-preempted CBs requires including the non-preempted CBs].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of 3GPP1 with reference to section 5.2 with the teachings of section 5.1 of 3GPP1 for “processor configured to include a subset when it is determined that the subset has not been punctured” to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by the teachings of 3GPP1 with reference to section 5.1 into the system of 3GPP1 with reference to section 5.2 would have yield predictable results and/or resulted in the improved system (e.g., allowing for avoiding conflicts between resources), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement, "the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although 3GPP1 teaches, “determine whether or not the puncturable subset has been punctured by another signal based on an indication” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), the indication is made based on the unpuncturable subset.
However, Du teaches, the indication is made based on the unpuncturable subset [see, 1st paragraph of page 16 and FIG. 4D of the Translation Copy of Du, the preemption indication (PI) (i.e., unpuncturable subset; note that PI of Du contains a non-preemtable/unpuncturable resource) of a resource (including the PI and the PI region) indicates whether the PI region (i.e., puncturable subset) of the resource has been preempted/punctured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “indicating whether the puncturable subset of the RS has been punctured in the system of 3GPP1 to include “unpuncturable subset of a resource indicates whether a puncturable subset of the resource has been puncture” as taught by Du because it would provide the system with the enhanced capability of securing low latency for URLLC service data to improve data transmission efficiency [see, pages 2-3 of the Translation Copy of Du].
	Further, although 3GPP1 teaches, “receive, via the transceiver, a reference signal (RS)” as set forth above, 3GPP1 in view of Du does not explicitly teach (see, emphasis), receive ... a reference signal (RS) from a non-serving cell.
 However, Wu teaches, receive ... a reference signal (RS) from a non-serving cell [¶0043 and 0054, the non-serving cell transmits its CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “receive a reference signal” in the system of 3GPP1 in view of Du to be made from “a non-serving cell as taught by Wu because it would provide the system with the enhanced capability of allowing channel measurement from cells including the non-serving cell to thus provide coherent JT transmission [¶0043 and 0054 of Wu].

Regarding claim 22, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 21 and particularly, “another physical layer signal” as set forth above, and 3GPP1 further teaches, a physical layer channel carrying higher priority information [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 23, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 22 and particularly, “a physical layer channel carrying higher priority information” as set forth above, and 3GPP1 further teaches, ultra-reliable low-latency communication (URLLC) data [section 5.2, note that URLLC transmission is a higher prior information than eMBB transmission].  

Regarding claim 24, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 21 as set forth above. 
The embodiment of 3GPP1 with reference to section 5.2 does not explicitly teach (see, emphasis), receive, via the transceiver, an RS configuration from a network entity, the RS configuration indicating the configuration of resources of the RS.
However, section 2 of 3GPP1 further teaches ... an RS configuration from a network entity, the RS configuration indicating the configuration of resources of the RS  [section 2, providing RRC signaling configuring eMBB UE indicating the configuration of PI reference region in time/frequency domain].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of 3GPP1 with reference to section 5.2 in view of Du and Wu with the teachings of section 2 of 3GPP1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 24 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through higher layer signaling, the higher layer signaling being signaling through one or more layers above a physical layer [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer].  

Regarding claim 26, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 25 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, wherein the RS configuration is provided to the UE through one or more radio resource control (RRC) messages [sections 2.3 and 5.2, the configuration of the RS or the pre-emption indication is configured by RRC signal; note that the RRC signal is a higher layer signaling above a physical layer].

Regarding claim 27, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 24 and particularly, “the RS configuration” as set forth above, and 3GPP1 further teaches, a puncturable subset indication indicating the resources of the puncturable subset [sections 2 and 5.2, pre-emption indication indicates notifying the eMBB UE of preempted resources in time/frequency domain; further in section 5.2, “the eMBB UE can determine whether the additional DMRS is preempted based on the pre-emption indication” (note that it requires the pre-emption indication indicates the resources of the preempted resources].  

Regarding claim 28, 3GPP1 in view of Du and Wu teaches, all the limitations of claim 27 and particularly, “the RS configuration comprises a puncturable subset indication” (which corresponds to “when included in the RS configuration, the puncturable indication”) as set forth above, and 3GPP1 further teaches, a puncturable time bitmap indicating one or more time domain resources of the puncturable subset [sections 2.2 and 5.2, the pre-emption indication comprises a bit map indicating one or more preempted symbols (i.e., time domain resources)].

Regarding claim 61, claim 61 recites similar features to claim 1 without adding patentable features. Thus, claim 61 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 62, claim 62 is rejected at least based on a similar rational applied to claim 22.  

Regarding claim 63, claim 63 is rejected at least based on a similar rational applied to claim 23.  

Regarding claim 64, claim 64 is rejected at least based on a similar rational applied to claim 24.  

Regarding claim 65, claim 65 is rejected at least based on a similar rational applied to claim 25.  

Regarding claim 66, claim 66 is rejected at least based on a similar rational applied to claim 26.  

Regarding claim 67, claim 67 is rejected at least based on a similar rational applied to claim 27.  

Regarding claim 68, claim 68 is rejected at least based on a similar rational applied to claim 28. 

Regarding claim 82, claim 82 recites similar features to claim 1 without adding patentable features. Thus, claim 82 is rejected at least based on a similar rational applied to claim 21.   
   
Regarding claim 84, 3GPP1 teaches, , a non-transitory computer-readable medium storing computer-executable instructions that when executed by a user equipment (UE), cause the UE to perform action(s) to perform action(s) [section 5.2, every UE has a memory storing instructions for the UE to perform action(s)].
Thus, claim 84 is rejected at least based on a similar rational applied to claim 21.   
 
Regarding claim 85, 3GPP1 teaches, a network node [section 5.2, NR/RAN1 which implies a base station], comprising: 
a transceiver [section 5.2, every base station has a transceiver]; 
a memory [section 5.2, every base station has a memory]; and 
a processor communicatively coupled to the transceiver and the memory [section 5.2, every base station has a processor coupled to the transceiver and the memory to perform action(s)].
The remaining part of claim 85 is merely different from claim 21 in that it recites claimed features from the perspective of a network node, but recites similar features to claim 21 without adding further patentable feature. Thus, claim 85 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 86, claim 86 recites similar features to claim 85 without adding further patentable features. Thus, claim 86 is rejected at least based on a similar rational applied to claim 85.

Regarding claim 87, claim 87 recites similar features to claim 85 without adding further patentable features. Thus, claim 87 is rejected at least based on a similar rational applied to claim 85.

Regarding claim 88, 3GPP1 teaches, a non-transitory computer-readable medium storing computer-executable instructions that when executed by a network node, cause the network node to perform action(s) [section 5.2, every base station has a memory storing instructions for the base station to perform action(s)]. 
The remaining part of claim 88 is merely different from claim 21 in that it recites claimed features from the perspective of a network node, but recites similar features to claim 21 without adding further patentable feature. Thus, claim 88 is rejected at least based on a similar rational applied to claim 21.

Allowable Subject Matter
Claims 10-12, 19-20, 29-34, 39-40, 50-52, 59-60, 69-74 and 79-80 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469